EX-99.1 For Additional Information, please contact CTSLink Customer Service DBJPM 2016-C3 Mortgage Trust 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2016-C3 Payment Date: 8/11/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/7/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Operating Advisor/ Depositor Master Servicer Special Servicer Asset Representations Reviewer Deutsche Mortgage & Asset Midland Loan Services, a Division of Receiving Corporation PNC Bank, National Association Midland Loan Services, a Division of Park Bridge Lender Services LLC PNC Bank, National Association 600 Third Avenue 60 Wall Street 10851 Mastin Street, Suite 300 10851 Mastin Street, Suite 300 Overland Park, KS 66210 40th Floor New York, NY 10005 Overland Park, KS 66210 New York, NY 10016 Contact: Contact: Helaine M. Kaplan Heather Wagner Contact: Heather Wagner Contact: David Rodgers Phone Number: (212) 250-5270 Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 24 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 23312VAA4 1.502000% 33,545,000.00 29,344,561.13 369,655.81 36,729.61 0.00 0.00 406,385.42 28,974,905.32 30.15% A-2 23312VAB2 1.886000% 6,084,000.00 6,084,000.00 0.00 9,562.02 0.00 0.00 9,562.02 6,084,000.00 30.15% A-3 23312VAC0 2.362000% 11,000,000.00 11,000,000.00 0.00 21,651.67 0.00 0.00 21,651.67 11,000,000.00 30.15% A-SB 23312VAD8 2.756000% 45,000,000.00 45,000,000.00 0.00 103,350.00 0.00 0.00 103,350.00 45,000,000.00 30.15% A-4 23312VAE6 2.632000% 250,000,000.00 250,000,000.00 0.00 548,333.33 0.00 0.00 548,333.33 250,000,000.00 30.15% A-5 23312VAF3 2.890000% 279,987,000.00 279,987,000.00 0.00 674,302.02 0.00 0.00 674,302.02 279,987,000.00 30.15% A-M 23312VAH9 3.041000% 74,851,000.00 74,851,000.00 0.00 189,684.91 0.00 0.00 189,684.91 74,851,000.00 21.74% B 23312VAJ5 3.264000% 44,687,000.00 44,687,000.00 0.00 121,548.64 0.00 0.00 121,548.64 44,687,000.00 16.71% C 23312VAK2 3.635664% 36,867,000.00 36,867,000.00 0.00 111,696.69 0.00 0.00 111,696.69 36,867,000.00 12.56% D 23312VAS5 3.635664% 45,804,000.00 45,804,000.00 0.00 138,773.29 0.00 0.00 138,773.29 45,804,000.00 7.41% E 23312VAU0 4.385664% 17,874,000.00 17,874,000.00 0.00 65,324.46 0.00 0.00 65,324.46 17,874,000.00 5.40% F 23312VAW6 4.385664% 8,938,000.00 8,938,000.00 0.00 32,665.89 0.00 0.00 32,665.89 8,938,000.00 4.40% G 23312VAY2 4.385664% 10,054,000.00 10,054,000.00 0.00 36,744.55 0.00 0.00 36,744.55 10,054,000.00 3.27% H 23312VBA3 4.385664% 29,047,404.00 29,047,404.00 0.00 106,128.52 0.00 0.00 106,128.52 29,047,404.00 0.00% R 23312VBC9 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 893,738,404.00 889,537,965.13 369,655.81 2,196,495.60 0.00 0.00 2,566,151.41 889,168,309.32 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 23312VAG1 1.656341% 700,467,000.00 696,266,561.13 961,045.74 0.00 961,045.74 695,896,905.32 X-B 23312VAL0 1.121664% 44,687,000.00 44,687,000.00 41,769.83 0.00 41,769.83 44,687,000.00 X-C 23312VAN6 0.750000% 82,671,000.00 82,671,000.00 51,669.38 0.00 51,669.38 82,671,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 24 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 23312VAA4 874.78196840 11.01969921 1.09493546 0.00000000 0.00000000 863.76226919 A-2 23312VAB2 1,000.00000000 0.00000000 1.57166667 0.00000000 0.00000000 1,000.00000000 A-3 23312VAC0 1,000.00000000 0.00000000 1.96833364 0.00000000 0.00000000 1,000.00000000 A-SB 23312VAD8 1,000.00000000 0.00000000 2.29666667 0.00000000 0.00000000 1,000.00000000 A-4 23312VAE6 1,000.00000000 0.00000000 2.19333332 0.00000000 0.00000000 1,000.00000000 A-5 23312VAF3 1,000.00000000 0.00000000 2.40833332 0.00000000 0.00000000 1,000.00000000 A-M 23312VAH9 1,000.00000000 0.00000000 2.53416668 0.00000000 0.00000000 1,000.00000000 B 23312VAJ5 1,000.00000000 0.00000000 2.72000000 0.00000000 0.00000000 1,000.00000000 C 23312VAK2 1,000.00000000 0.00000000 3.02972007 0.00000000 0.00000000 1,000.00000000 D 23312VAS5 1,000.00000000 0.00000000 3.02971989 0.00000000 0.00000000 1,000.00000000 E 23312VAU0 1,000.00000000 0.00000000 3.65471970 0.00000000 0.00000000 1,000.00000000 F 23312VAW6 1,000.00000000 0.00000000 3.65472030 0.00000000 0.00000000 1,000.00000000 G 23312VAY2 1,000.00000000 0.00000000 3.65471951 0.00000000 0.00000000 1,000.00000000 H 23312VBA3 1,000.00000000 0.00000000 3.65363184 0.00000000 0.00000000 1,000.00000000 R 23312VBC9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 23312VAG1 994.00337365 1.37200716 0.00000000 993.47564599 X-B 23312VAL0 1,000.00000000 0.93471994 0.00000000 1,000.00000000 X-C 23312VAN6 1,000.00000000 0.62500006 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 24 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 889,537,965.30 889,547,327.65 369,655.81 0.00 0.00 0.00 889,168,309.49 889,177,017.43 369,655.81 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/ (Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 07/01/2017 - 07/30/2017 30 36,729.61 0.00 36,729.61 0.00 0.00 0.00 36,729.61 0.00 A-2 07/01/2017 - 07/30/2017 30 9,562.02 0.00 9,562.02 0.00 0.00 0.00 9,562.02 0.00 A-3 07/01/2017 - 07/30/2017 30 21,651.67 0.00 21,651.67 0.00 0.00 0.00 21,651.67 0.00 A-SB 07/01/2017 - 07/30/2017 30 103,350.00 0.00 103,350.00 0.00 0.00 0.00 103,350.00 0.00 A-4 07/01/2017 - 07/30/2017 30 548,333.33 0.00 548,333.33 0.00 0.00 0.00 548,333.33 0.00 A-5 07/01/2017 - 07/30/2017 30 674,302.02 0.00 674,302.02 0.00 0.00 0.00 674,302.02 0.00 X-A 07/01/2017 - 07/30/2017 30 961,045.74 0.00 961,045.74 0.00 0.00 0.00 961,045.74 0.00 X-B 07/01/2017 - 07/30/2017 30 41,769.83 0.00 41,769.83 0.00 0.00 0.00 41,769.83 0.00 X-C 07/01/2017 - 07/30/2017 30 51,669.38 0.00 51,669.38 0.00 0.00 0.00 51,669.38 0.00 A-M 07/01/2017 - 07/30/2017 30 189,684.91 0.00 189,684.91 0.00 0.00 0.00 189,684.91 0.00 B 07/01/2017 - 07/30/2017 30 121,548.64 0.00 121,548.64 0.00 0.00 0.00 121,548.64 0.00 C 07/01/2017 - 07/30/2017 30 111,696.69 0.00 111,696.69 0.00 0.00 0.00 111,696.69 0.00 D 07/01/2017 - 07/30/2017 30 138,773.29 0.00 138,773.29 0.00 0.00 0.00 138,773.29 0.00 E 07/01/2017 - 07/30/2017 30 65,324.46 0.00 65,324.46 0.00 0.00 0.00 65,324.46 0.00 F 07/01/2017 - 07/30/2017 30 32,665.89 0.00 32,665.89 0.00 0.00 0.00 32,665.89 0.00 G 07/01/2017 - 07/30/2017 30 36,744.55 0.00 36,744.55 0.00 0.00 0.00 36,744.55 0.00 H 07/01/2017 - 07/30/2017 30 106,160.13 0.00 106,160.13 0.00 0.00 31.61 106,128.52 900.31 Totals 3,251,012.16 0.00 3,251,012.16 0.00 0.00 31.61 3,250,980.55 900.31 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 24 Other Required Information Available Distribution Amount (1) 3,620,636.36 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class Information Controlling Class: H Total Effective as of: 08/11/2016 Controlling Class Representative: BlackRock Realty Advisors, Inc. Effective as of: 08/11/2016 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 24 Cash Reconciliation Detail Total Funds Distributed Total Funds Collected Fees: Interest: Master Servicing Fee - Midland Loan Services, N.A. 3,739.54 Scheduled Interest 3,262,282.80 Certificate Administrator/Trustee Fee - Wells Fargo Bank, N. 5,132.14 Interest reductions due to Nonrecoverability Determinations 0.00 CREFC® A. Intellectual Property Royalty License Fee 383.00 Interest Adjustments 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 2,015.98 Deferred Interest 0.00 Services Asset Representations LLC Reviewer Fee - Park Bridge Lender 0.00 ARD Interest 0.00 Net Prepayment Interest Shortfall 0.00 Total Fees 11,270.65 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 31.61 Total Interest Collected 3,262,282.80 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 369,655.81 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 31.61 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 369,655.81 Payments to Certificateholders & Others: Other: Interest Distribution 3,250,980.55 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 369,655.81 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,620,636.36 Total Funds Collected 3,631,938.61 Total Funds Distributed 3,631,938.62 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (3) State (3) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. Avg DSCR (3) Props Balance Bal. Avg DSCR (3) Lodging 8 185,178,349.69 20.83 105 4.7767 2.074037 Arizona 4 101,157,199.57 11.38 103 4.6680 1.385280 Mixed Use 2 146,500,000.00 16.48 108 3.6380 2.856621 California 8 330,795,765.42 37.20 107 4.1894 2.471923 Mobile Home Park 1 7,200,000.00 0.81 101 4.8000 1.530000 Florida 8 27,014,498.15 3.04 94 4.3133 1.448049 Multi-Family 2 24,807,108.08 2.79 88 4.7023 1.615408 Georgia 3 3,774,904.02 0.42 108 3.7200 1.640000 Office 5 174,991,597.24 19.68 107 4.2134 1.905290 Idaho 1 2,083,811.02 0.23 108 3.7200 1.640000 Retail 9 255,483,940.85 28.73 105 4.3066 1.857990 Illinois 1 6,691,597.24 0.75 107 4.7500 1.700000 Self Storage 27 95,007,313.62 10.68 108 4.0053 1.552767 Iowa 1 1,016,258.71 0.11 108 3.7200 1.640000 Maryland 2 4,234,944.79 0.48 108 3.7200 1.640000 Totals 54 889,168,309.49 100.00 106 4.2588 2.034791 Minnesota 1 1,785,665.64 0.20 108 3.7200 1.640000 Missouri 2 45,136,246.73 5.08 104 4.6568 1.520556 Nevada 5 65,182,598.91 7.33 106 3.8577 2.103437 New Jersey 3 7,565,837.18 0.85 108 3.7200 1.640000 New York 4 141,882,534.14 15.96 107 4.0878 1.830179 South Carolina 3 7,871,964.57 0.89 105 4.4964 1.864567 Tennessee 2 72,366,965.10 8.14 107 4.1793 2.088560 Texas 5 55,607,518.29 6.25 105 4.7015 1.636606 Seasoning Virginia 1 15,000,000.00 1.69 102 4.2290 3.010000 % of Totals 54 889,168,309.49 100.00 106 4.2588 2.034791 Seasoning # of Scheduled Agg. WAM WAC Weighted Loans Balance Bal. Avg DSCR (3) 12 months or less 10 241,721,164.20 27.19 106 4.0139 2.168259 13 months to 24 months 26 647,447,145.29 72.81 105 4.3503 1.984961 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 36 889,168,309.49 100.00 106 4.2588 2.034791 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Note Rate Scheduled # of Scheduled % of WAM WAC Weighted Note # of Scheduled % of WAM Weighted Balance Loans Balance Agg. Avg DSCR (3) Rate Loans Balance Agg. WAC Avg DSCR (3) Bal. Bal. 7,499,999 or less 7 42,154,363.20 4.74 96 4.8654 1.560535 4.4999% or less 17 566,059,426.20 63.66 106 3.9470 2.242196 7,500,000 to 14,999,999 8 85,336,123.39 9.60 102 4.2920 1.996632 4.5000% to 4.7499% 8 188,173,309.99 21.16 106 4.6671 1.552888 15,000,000 to 24,999,999 7 133,787,299.56 15.05 105 4.5183 1.935899 4.7500% or greater 11 134,935,573.30 15.18 102 4.9975 1.836755 25,000,000 to 49,999,999 10 355,816,652.08 40.02 106 4.1095 2.356599 Totals 36 889,168,309.49 100.00 106 4.2588 2.034791 50,000,000 to 74,999,999 3 189,073,871.26 21.26 107 4.2581 1.712018 75,000,000 or greater 1 83,000,000.00 9.33 107 4.1400 1.830000 See footnotes on last page of this section. Totals 36 889,168,309.49 100.00 106 4.2588 2.034791 Anticipated Remaining Term (ARD and Balloon Loans) Remaining Amortization Term (ARD and Balloon Loans) Anticipated Term Remaining (2) # of Loans Scheduled Balance % of Agg. WAM WAC Weighted Avg DSCR (3) Remaining Term Amortization Loans # of Scheduled Balance % of Agg. WAM WAC Weighted Avg DSCR (3) Bal. Bal. 80 months or less 2 18,097,108.08 2.04 63 4.5161 1.989538 Interest Only 13 425,700,000.00 47.88 107 4.0541 2.492652 81 to 110 months 34 871,071,201.41 97.96 106 4.2535 2.035731 120 months or less 0 0.00 0.00 0 0.0000 0.000000 111 to 117 months 0 0.00 0.00 0 0.0000 0.000000 121 months or more 23 463,468,309.49 52.12 105 4.4468 1.614242 118 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 36 889,168,309.49 100.00 106 4.2588 2.034791 Totals 36 889,168,309.49 100.00 106 4.2588 2.034791 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Age of Most Recent NOI Debt Service # of Scheduled % of Agg. WAM WAC Weighted Age of Most # of Scheduled % of WAM Weighted Coverage Ratio Loans Balance Bal. Avg DSCR (3) Recent NOI Loans Balance Agg. Bal. WAC Avg DSCR (3) 1.18 or less 2 23,756,877.59 2.67 107 4.8044 1.157874 Underwriter's Information 6 133,937,697.41 15.06 108 3.5612 2.932599 1.19 to 1.39 4 83,455,439.82 9.39 108 4.7342 1.209599 12 months or less 30 755,230,612.08 84.94 105 4.3825 1.875568 1.40 to 1.44 3 68,324,813.82 7.68 106 4.5148 1.419608 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 1.45 to 1.54 4 54,489,642.22 6.13 100 4.3250 1.487788 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 1.55 to 1.99 10 294,451,536.04 33.12 106 4.2629 1.755929 2.00 to 2.49 5 165,190,000.00 18.58 104 4.0312 2.241645 Totals 36 889,168,309.49 100.00 106 4.2588 2.034791 2.50 to 2.87 3 100,500,000.00 11.30 105 4.6146 2.598507 2.88 or greater 5 99,000,000.00 11.13 107 3.5205 3.578485 Totals 36 889,168,309.49 100.00 106 4.2588 2.034791 Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information (3) The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30311278 1 MU San Francisco CA 96,131.91 0.00 3.394% N/A 8/1/26 N 32,892,473.10 32,892,473.10 8/6/17 30311279 1A MU San Francisco CA 26,617.76 0.00 3.394% N/A 8/1/26 N 9,107,526.90 9,107,526.90 8/6/17 30311280 1B MU San Francisco CA 96,131.91 0.00 3.394% N/A 8/1/26 N 32,892,473.10 32,892,473.10 8/6/17 30311281 1C MU San Francisco CA 26,617.76 0.00 3.394% N/A 8/1/26 N 9,107,526.90 9,107,526.90 8/6/17 30311282 2 OF Oakland CA 295,895.00 0.00 4.140% N/A 7/1/26 N 83,000,000.00 83,000,000.00 8/1/17 30311284 3 RT Nashville TN 229,038.33 0.00 4.092% N/A 7/1/26 N 65,000,000.00 65,000,000.00 8/1/17 30311285 4 MU New York NY 213,447.92 0.00 3.966% N/A 7/1/26 N 62,500,000.00 62,500,000.00 8/6/17 30311289 5 RT Yuma AZ 251,095.94 74,180.63 4.730% N/A 8/1/26 N 61,648,051.89 61,573,871.26 8/1/17 30311290 6 RT Las Vegas NV 25,211.68 0.00 3.744% N/A 7/1/26 N 7,820,000.00 7,820,000.00 8/1/17 30311291 6A RT Las Vegas NV 135,988.32 0.00 3.744% N/A 7/1/26 N 42,180,000.00 42,180,000.00 8/1/17 30311293 7 SS Various Various 144,081.32 91,668.58 3.720% 8/6/26 8/6/36 N 44,978,560.64 44,886,892.06 8/6/17 30311294 8 OF Oakland CA 151,512.50 0.00 4.140% N/A 7/1/26 N 42,500,000.00 42,500,000.00 8/1/17 30311295 9 LO New York NY 140,766.69 0.00 4.235% N/A 7/6/26 N 38,600,000.00 38,600,000.00 8/6/17 30311297 10 LO Marina del Rey CA 166,556.11 0.00 5.090% N/A 4/6/26 N 38,000,000.00 38,000,000.00 8/6/17 30311298 11 LO Kansas City MO 122,242.82 0.00 4.710% N/A 2/6/26 N 30,140,000.00 30,140,000.00 8/6/17 30311299 12 OF San Francisco CA 100,533.00 0.00 4.140% N/A 7/1/26 N 28,200,000.00 28,200,000.00 8/1/17 30297237 13 LO Phoenix AZ 105,629.80 30,783.19 4.800% N/A 5/6/26 N 25,555,597.01 25,524,813.82 8/6/17 30297078 14 LO San Diego CA 92,630.75 33,087.41 5.240% N/A 5/6/26 N 20,528,852.83 20,495,765.42 8/6/17 30311300 15 SS Long Island City NY 72,132.73 28,130.93 4.100% N/A 8/6/26 N 20,430,985.00 20,402,854.07 8/6/17 30311301 16 SS Long Island City NY 73,279.96 27,828.11 4.170% N/A 7/6/26 N 20,407,508.18 20,379,680.07 8/6/17 30311302 17 LO Napa CA 81,288.89 0.00 4.720% N/A 5/6/26 N 20,000,000.00 20,000,000.00 8/6/17 30311303 18 RT Dallas TX 74,434.88 0.00 4.500% N/A 7/1/26 N 19,209,000.00 19,209,000.00 8/1/17 30311304 19 MF Baytown TX 72,488.33 0.00 4.600% N/A 2/6/26 N 18,300,000.00 18,300,000.00 8/6/17 30311305 20 RT Kansas City MO 58,829.75 18,791.55 4.550% N/A 8/6/26 N 15,015,038.28 14,996,246.73 8/6/17 30311306 21 RT Williamsburg VA 54,624.58 0.00 4.229% N/A 2/6/26 N 15,000,000.00 15,000,000.00 8/6/17 30311307 22 OF Goleta CA 59,592.33 0.00 4.740% N/A 5/6/26 N 14,600,000.00 14,600,000.00 8/6/17 30297462 23 RT Tempe AZ 42,416.18 0.00 4.250% N/A 7/6/23 N 11,590,000.00 11,590,000.00 8/6/17 30311308 24 RT Boca Raton FL 36,696.17 11,721.58 4.550% N/A 8/6/26 N 9,365,913.58 9,354,192.00 8/6/17 30311309 25 RT Houston TX 39,572.86 9,518.16 5.240% N/A 6/1/26 N 8,770,149.02 8,760,630.86 8/1/17 30311310 26 LO Mount Juliet TN 31,438.32 8,594.43 4.950% N/A 5/6/26 N 7,375,559.53 7,366,965.10 8/6/17 30311311 27 MH Las Vegas NV 29,760.00 0.00 4.800% N/A 1/6/26 N 7,200,000.00 7,200,000.00 8/6/17 30311312 28 OF Naperville IL 27,403.49 8,068.53 4.750% N/A 7/6/26 N 6,699,665.77 6,691,597.24 8/6/17 30297498 29 MF Vero Beach FL 27,992.47 7,397.43 4.990% N/A 8/6/21 N 6,514,505.51 6,507,108.08 8/6/17 30311313 30 SS Mesquite TX 21,399.72 6,176.95 4.810% N/A 6/1/26 N 5,166,588.41 5,160,411.46 8/1/17 Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30311314 31 LO Okatie SC 21,479.04 8,707.94 4.930% N/A 3/6/26 N 5,059,513.29 5,050,805.35 7/6/17 30311315 32 SS Desoto TX 17,323.58 5,000.39 4.810% N/A 6/1/26 N 4,182,476.36 4,177,475.97 8/1/17 Totals 3,262,282.80 369,655.81 889,537,965.30 889,168,309.49 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30311278 1 Mixed Use San Francisco CA 32,892,473.10 0.00 0.00 30311279 1A Mixed Use San Francisco CA 9,107,526.90 0.00 0.00 30311280 1B Mixed Use San Francisco CA 32,892,473.10 0.00 0.00 30311281 1C Mixed Use San Francisco CA 9,107,526.90 0.00 0.00 30311282 2 Office Oakland CA 83,000,000.00 14,563,425.56 0.00 30311284 3 Retail Nashville TN 65,000,000.00 36,753,492.00 0.00 30311285 4 Mixed Use New York NY 62,500,000.00 17,844,745.92 0.00 30311289 5 Retail Yuma AZ 61,573,871.26 4,928,891.80 0.00 30311290 6 Retail Las Vegas NV 7,820,000.00 47,752,810.67 48,338,152.00 1/1/17 3/31/17 30311291 6A Retail Las Vegas NV 42,180,000.00 47,752,810.67 48,338,152.00 1/1/17 3/31/17 30311293 7 Self Storage Various Various 44,886,892.06 18,942,174.08 10,777,518.00 30311294 8 Office Oakland CA 42,500,000.00 5,245,432.74 0.00 30311295 9 Lodging New York NY 38,600,000.00 7,791,479.56 0.00 30311297 10 Lodging Marina del Rey CA 38,000,000.00 6,212,696.18 6,075,878.72 1/1/17 6/30/17 30311298 11 Lodging Kansas City MO 30,140,000.00 9,033,982.96 0.00 30311299 12 Office San Francisco CA 28,200,000.00 1,838,097.49 0.00 30297237 13 Lodging Phoenix AZ 25,524,813.82 3,964,236.04 0.00 30297078 14 Lodging San Diego CA 20,495,765.42 2,806,405.71 0.00 30311300 15 Self Storage Long Island City NY 20,402,854.07 1,750,789.89 0.00 30311301 16 Self Storage Long Island City NY 20,379,680.07 1,844,892.80 0.00 30311302 17 Lodging Napa CA 20,000,000.00 2,735,096.77 0.00 30311303 18 Retail Dallas TX 19,209,000.00 1,801,530.30 0.00 30311304 19 Multi-Family Baytown TX 18,300,000.00 1,475,680.35 0.00 30311305 20 Retail Kansas City MO 14,996,246.73 1,047,757.07 1,173,125.68 1/1/17 3/31/17 30311306 21 Retail Williamsburg VA 15,000,000.00 21,875,796.00 0.00 30311307 22 Office Goleta CA 14,600,000.00 1,100,034.93 0.00 30297462 23 Retail Tempe AZ 11,590,000.00 1,278,548.35 1,220,117.79 1/1/17 6/30/17 30311308 24 Retail Boca Raton FL 9,354,192.00 726,095.64 0.00 30311309 25 Retail Houston TX 8,760,630.86 1,040,330.05 876,564.08 1/1/17 3/31/17 30311310 26 Lodging Mount Juliet TN 7,366,965.10 777,321.81 0.00 30311311 27 Mobile Home Park Las Vegas NV 7,200,000.00 544,864.04 0.00 30311312 28 Office Naperville IL 6,691,597.24 0.00 748,335.93 4/1/16 3/31/17 30297498 29 Multi-Family Vero Beach FL 6,507,108.08 581,158.60 687,596.00 1/1/17 6/30/17 30311313 30 Self Storage Mesquite TX 5,160,411.46 421,146.61 0.00 30311314 31 Lodging Okatie SC 5,050,805.35 0.00 0.00 30311315 32 Self Storage Desoto TX 4,177,475.97 461,713.05 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date Total 889,168,309.49 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 24 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 24 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 8/11/17 0 0 0 0 0 0 0 0 4.258822% 106 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.244108% 7/12/17 0 0 0 0 0 0 0 0 4.258905% 107 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.244191% 6/12/17 0 0 0 0 0 0 0 0 4.258999% 108 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.244285% 5/12/17 0 0 0 0 0 0 0 0 4.259080% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.244366% 4/12/17 0 0 0 0 0 0 0 0 4.259173% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.0015,861,377.959146% 3/10/17 0 0 0 0 0 0 0 0 4.259253% 111 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.244540% 2/10/17 0 0 0 0 0 0 0 0 4.259369% 112 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.244656% 1/12/17 0 0 0 0 0 0 0 0 4.259448% 113 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.244735% 12/12/16 0 0 0 0 0 0 0 0 4.259527% 114 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.244814% 11/14/16 0 0 0 0 0 0 0 0 4.259617% 115 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.244904% 10/13/16 0 0 0 0 0 0 0 0 4.259695% 116 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.244982% 9/12/16 0 0 0 0 0 0 0 0 4.259784% 117 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.245072% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 24 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30311314 31 0 7/6/17 30,165.20 30,165.20 B 5,059,513.29 0.00 Totals 1 30,165.20 30,165.20 5,059,513.29 0.00 Totals By Delinquency Code: Total for Status Code B (1 loan) 30,165.20 30,165.20 5,059,513.29 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 24 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 24 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 24 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 30,165.20 30,165.20 0.00 31.61 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 24 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 24 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 24 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 24 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 31 5,157,664.73 5,050,805.35 0.00 0.00 0.00 0.00 0.00 0.00 31.61 0.00 Totals 5,157,664.73 5,050,805.35 0.00 0.00 0.00 0.00 0.00 0.00 31.61 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 24 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Refunds Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 31.61 Total Interest Shortfall Allocated to Trust 31.61 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 24
